El Juez Asociado Señok Wole
emitió la opinión del tribunal.
Ramón López radicó una petición de certiorari ante la Corte de Distrito de Humacao, en la que alegaba sustancial-mente que babía trabajado como Secretario-Auditor del Mu-nicipio de Naguabo desde julio 1, 1934 a enero 31, 1935; que en el presupuesto correspondiente al año fiscal 1934-35, apro-bado en mayo 28, 1934, se le fijó un sueldo de $960 por año; que en abril 12,1935, la Asamblea Municipal aprobó una orde-nanza (núm. 16) sustituyendo o enmendando el presupuesto original y dándole expresamente efecto retroactivo a partir de julio Io. 1934; que por esta ordenanza el sueldo del peti-cionario fué reducido a $600 por año y que este proceder de la Asamblea Municipal era enteramente nulo a tenor de la Ley Municipal en vigor. Incidentalmente, podría decirse que los sueldos de otros funcionarios municipales fueron igual-mente rebajados.
La corte inferior expidió el auto de certiorari y luego de una vista, resolvió que la ordenanza que aumentaba el pre-supuesto era nula en tanto en cuanto rebajaba el sueldo del peticionario. El razonamiento de la corte inferior se basó en parte en la proposición de que la supuesta rebaja tuvo lugar después de haberse prestado los servicios al Municipio en la forma prevista en el presupuesto, y en sti consecuencia que el sueldo devengado se babía convertido en un derecho ad-quirido. La otra autoridad invocada por la corte fueron las disposiciones de la Ley Municipal misma, conforme veremos.
Se señalan dos errores. El primero suscita la cuestión relativa a la validez del presupuesto aprobado en mayo, 1934, toda vez que el mismo no fué referido al Contador Insular para su aprobación. Esta cuestión nunca estuvo claramente ante la corte inferior, nunca fue tratada en las alegaciones y nada hay en los autos que demuestre que jamás se hiciera la más ligera indicación sobre este punto. Non constat que el Auditor no interviniera. La presunción es que la ley se ha cumplido. Bajo las circunstancias, creemos que esta corte no debe entrar a considerar este señalamiento.
*390El segundo error lee así:
"La Corte de Distrito de Humacao eiTÓ al declarar nula la orde-nanza núm. 16 aprobada en 15 de abril de 1935 por la Asamblea Municipal de Humacao.”
La sección 34 de la Ley Municipal de 1928 (Ley Núm. 53, Leyes de 1928, págs. 335, 365) dispone:
"Los funcionarios administrativos y empleados permanentes del municipio tendrán y se les pagará, como única compensación, los suel-dos que se les fijare en cada presupuesto, los cuales no podrán ser aumentados ni disminuidos en el transcurso del año económico.”
La sección arriba citada no presenta posibilidad alguna para un mal entendido. Sus preceptos están claramente ex-presados. A menos que el municipio apelante pueda ofrecer otros argumentos convincentes, el caso es uno de lex scripta, y la decisión de la corte inferior debe ser confirmada. Consi-deremos las contenciones aducidas en el alegato de los de-mandados.
Los apelantes sostienen que el artículo 34 supra, debe ser interpretado en armonía con el artículo 42 de la misma ley que fija el orden de prioridad existente entre ciertas asignaciones del presupuesto. La sección lee así:
"Los municipios no podrán asignar en sus presupuestos cantidad alguna para el pago de sueldos, sin que antes se hayan consignado por su orden los créditos necesarios para las siguientes atenciones:
“(a) Deudas por capital e intereses vencidos o que hubieren de vencerse dentro del año económico para el cual se forma el presu-puesto, que no tenga fondos especialmente asignados para su amorti-zación, mediante contribución especial;
" (b) Cualquier déficit que resultare en las operaciones de años an-teriores, o gastos a que estuviere legalmente obligado el municipio por contratos ya celebrados o por otras causas y todos los pagos o reem-bolsos por concepto de sentencias firmes dictadas contra el municipio por cualquier tribunal competente;
" (c) Beneficencia pública;
" (d) Instrucción pública;
*391“(e) Obras Públicas;
‘ ‘ (/) Servicio de incendios, policía y cárcel;
“ (g) Conservación de obras y edificios municipales.”
El municipio sostiene' en este caso que debido a que diversas obligaciones ya. vencidas no fueron incluidas en el pre-supuesto original de 1934-35, la fijación de los varios sueldos fué nula. Un lector cuidadoso verá que la disposición arriba enunciada sólo se refiere a las “asignaciones para el pago de sueldos”, y nada tiene que ver con la “fijación” de tales sueldos. Podría suceder que el sueldo del peticionario no pu-diera pagarse basta que se satisfagan las otras obligaciones provistas por el artículo 42, más ésa no es la cuestión legal que está ante nos.
El argumento de que la rebaja fué general en su natura-leza y que se bizo extensiva a todos los empleados cuyos emolumentos mensuales excedían de $30, no es respuesta, sufi-ciente al mandato legislativo contenido en la sección 34, supra. La cuestión de discriminación no desempeña papel alguno en este caso.
La última contención de los apelantes es que una “orde-nanza” no es una “ley”, y que por tanto no viola la sección 34. Citan un caso de Pensilvania que fué directamente re-suelto en la teoría de que una ordenanza no es una ley en forma tal que pueda violar una probibición constitucional al efecto de que “ninguna, ley prorrogará el término de nin-gún funcionario público, ni aumentará o disminuirá su sueldo, etc. ...” La probibición legislativa en el caso que está ante nos no se limita a leyes sino que es general en su con-texto. Somos además del criterio de que una ordenanza es una ley local y el único medio de que se puede valer un mu-nicipio para legislar. En lo que a un municipio y un em-pleado suyo se refiere, tiene fuerza de ley.
Es cierto, según alegan los apelantes, que el municipio tiene discreción absoluta para fijar un sueldo, pero una *392vez que éste se lia fijado por el presupuesto, tal discreción cesa, por lo menos basta el siguiente año.

La sentencia apelada debe ser confirmada.

El Juez Presidente Señor Del Toro está conforme con el resultado.
El Juez Asociado Señor Córdova Dávida no intervino.